Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is entered into as of
March 14, 2008, by and between Clarient, Inc., a Delaware corporation (the
“Company”), Safeguard Delaware, Inc., a Delaware corporation (“SDI”), Safeguard
Scientifics, Inc., a Pennsylvania corporation (“SSI”), and Safeguard Scientifics
(Delaware), Inc., a Delaware corporation (“Safeguard Delaware”).  Each of SDI,
SSI and Safeguard Delaware are referred to herein as a “Safeguard Entity” and
SDI, SSI and Safeguard Delaware are referred to collectively herein as the
“Safeguard Entities.”

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into that certain Amended and Restated Senior
Subordinated Revolving Credit Agreement, dated as of March 13, 2008, by and
between SDI and the Company (the “Loan Agreement”), pursuant to which, among
other things, SDI will provide a $21,000,000 senior subordinated revolving
credit facility to the Company;

 

WHEREAS, pursuant to the terms of, and in partial consideration for SDI’s
agreement to enter into the Loan Agreement, the Company has agreed to issue SDI
various warrants to purchase shares of the Company’s common stock (“Common
Stock”), $0.01 par value (the “Facility Warrants,” and the shares of Common
Stock issuable pursuant to the Facility Warrants, the “Facility Warrant
Shares”);

 

WHEREAS, the Company has previously issued the Safeguard Entities (i) shares of
Common Stock (the “Outstanding Shares”), (ii) warrants to purchase shares of
Common Stock (the “Outstanding Warrants,” and the shares of Common Stock
issuable pursuant to the Outstanding Warrants, the “Outstanding Warrant Shares”
and collectively with the Facility Warrant Shares and the Outstanding Shares,
the “Safeguard Shares”); and

 

WHEREAS, pursuant to the terms of, and in partial consideration for SDI’s
agreement to enter into, the Loan Agreement, the Company has agreed to provide
the Safeguard Entities with certain registration rights, as well as certain
other rights and remedies as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Loan Agreement and this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Safeguard
Entity hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.                             Certain Definitions.  Capitalized terms used
herein and not otherwise defined shall have the meaning ascribed thereto in the
Loan Agreement.  As used in this Agreement, the following terms shall have the
following respective meanings:

 

“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

“Holder” and “Holders” shall mean the applicable Safeguard Entity and any
transferee of Registrable Securities which have not been sold to the public to
whom the registration rights conferred by this Agreement have been transferred
in compliance with this Agreement.

 

“Registrable Securities” shall mean: (i) the Safeguard Shares, (ii) securities
issued or issuable upon any stock split, stock dividend, recapitalization or
similar event with respect to the Safeguard Shares; and (iii) any other security
issued as a dividend or other distribution with respect to, in exchange for or
in replacement of the securities referred to in the preceding clauses.

 

The terms “register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement other
than Selling Expenses, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, “blue sky” fees and expenses, reasonable fees and disbursements of
counsel to Holders (using a single counsel selected by a majority in interest of
the Holders if more than one Holder is participating in a registration
hereunder) for a “due diligence” examination of the Company and review of the
registration statement and related documents, and the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company, which shall be paid in any
event by the Company).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, and all fees and disbursements
of counsel for Holders not included within “Registration Expenses.”

 

2.                             Request for Registration.

 

(a)                           If the Company receives from a Holder or Holders
of not less than 50% of the then outstanding Registrable Securities a written
request that the Company

 

--------------------------------------------------------------------------------


 

effect a registration with respect to shares of Registrable Securities held by
such Holder or Holders having an aggregate price to the public (net of
underwriters’ discounts and commissions) of at least $500,000 or with respect to
at least 300,000 shares of Registrable Securities, the Company will, as soon as
practicable, use commercially reasonable efforts to effect such registration
(including, without limitation, appropriate qualification under applicable state
securities laws as Holders may request and appropriate compliance with
applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) as may be so requested and as would
permit or facilitate the sale and distribution, though negotiated, underwritten
or other transactions or through a combination of such methods of sale at the
election of such Holder(s), of all or such portion of such the Registrable
Securities as are specified in such request.

 

(b)                           Notwithstanding Section 2(a), the Company shall
not be obligated to take any action to effect or complete any such registration
pursuant to this Section 2:

 

(i)                            During the period starting with the date ninety
(90) days prior to the Company’s estimated date of filing of, and ending on the
date sixty (60) days immediately following the effective date of, any
registration statement pertaining to securities of the Company (other than a
registration of securities in a Rule 145 transaction or with respect to an
employee benefit plan), provided, that the Company gives notice of its intention
to file such registration statement to the Holder or Holders within thirty (30)
days of its request for such registration; and provided, further that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; however, the Company may not delay a
requested registration under this paragraph if the Company’s registration
statement will include no equity securities or securities convertible into
equity securities and the requested registration will not be part of an
underwritten public offering; or

 

(ii)                           After the Company has effected two
(2) registrations pursuant to this Section 2; provided that any registration
request that (A) is delayed by the Company pursuant to Section 2(b)(i) or
(B) does not result in a registration being effected, will not count towards
such two (2) registration limit; or

 

(iii)                          If the Holder requesting registration is able to
sell all of such Holder’s shares requested to be registered under Rule 144 of
the Securities and Exchange Commission adopted under the Securities Act; or

 

(iv)                          If the Company shall furnish to the Holder or
Holders requesting registration a certificate signed by the President of the
Company stating that in the good faith judgment of the Board of Directors of the
Company, it would be detrimental to the Company and its stockholders for such
registration statement to be filed and it is therefore essential to defer the
filing of such registration statement, the Company shall have the right to defer
such filing for a period of not more than 120 days after receipt of the request
of the initiating Holders; provided, however, that the Company may not utilize
this right more than once in any 12-month period.

 

--------------------------------------------------------------------------------


 

(c)                           If the registration pursuant to this Section 2 is
effected through a firm commitment underwritten public offering at the election
of the Holder, the Company shall, together with such Holder, enter into an
underwriting agreement in customary form with a managing underwriter selected by
the Holder and reasonably acceptable to the Company.  Notwithstanding any other
provision of this Section 2, if the managing underwriter advises the Company in
writing that marketing factors require a limitation of the number of shares to
be underwritten, then the Company shall so advise the Holder and the number of
shares of Registrable Securities that may be included in the registration and
underwriting shall be limited to such amount; provided, however, that in the
event of such limitation on the number of shares to be underwritten, no
securities to be registered for sale by the Company shall be included unless all
shares of Registrable Securities requested by the Holder to be included in such
underwriting are so included.

 

3.                          Company Registration.

 

(a)                           If at any time or from time to time the Company
shall determine to register any of its equity securities, either for its own
account for the account of a Holder or the account of a stockholder who is not a
Holder, the Company shall:

 

(i)                            promptly give the Holders (excluding any such
Holder for whose account the shares are determined to be registered) written
notice thereof; and

 

(ii)                           include in such registration (and any related
qualifications including compliance with “blue sky” laws), and in any
underwriting involved therein, all the shares of Registrable Securities
specified in a written request or requests, made within 20 days after the date
of such written notice from the Company, by any such Holder.

 

(b)                           If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise each Holder as a part of the written notice given
pursuant to Section 3(a)(i). In such event, the right of each Holder to
registration pursuant to this Section 3 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of shares of Registrable
Securities in the underwriting shall be limited to the extent provided herein. 
Each Holder shall (together with the Company and the other stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company.  Notwithstanding any other provision of
this Section 3, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, no securities
to be registered for sale by Holders shall be included unless all shares to be
registered for sale by the Company (and for sale by any stockholder who is not a
Holder, if pursuant to the exercise of registrations rights granted in
connection with a Capital Transaction (as defined in the Amended and Restated
Senior

 

--------------------------------------------------------------------------------


 

Subordinated Revolving Credit Agreement dated March 13, 2008)) to be included in
such underwriting are so included and any remaining securities to be included in
such registration shall be allocated pro rata among the Holders and any other
holders of “piggy-back” registration rights, based on the number of shares
requested to be included in such registration by all such holders.  The Company
shall so advise each Holder and the number of shares of Registrable Securities
to be included in the registration and underwriting shall be so limited.

 

(c)                           If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, all
Holders shall provide upon request customary lock-up agreements for themselves
and their affiliates by which they agree not sell any of their shares for a
period of 180 days from the effective date of the registration statement.

 

4.                             Registration on Form S-3.

 

(a)                           In case the Company shall receive from a Holder or
Holders of more than 50% of the then outstanding Registrable Securities a
written request that the Company file a registration statement on Form S-3 (or
any successor form to Form S-3) for a public offering of shares of Registrable
Securities having an aggregate price to the public (net of underwriters
discounts and commissions) of at least $500,000 or a public offering of at least
300,000 shares of Registrable Securities and the Company is a registrant
entitled to use Form S-3 to register the shares of Registrable Securities for
such an offering, the Company shall use commercially reasonable efforts to cause
such shares of Registrable Securities to be registered for the offering on such
form and to cause such shares of Registrable Securities to be qualified in such
jurisdictions as such Holder may reasonably request.  If such offer is to be an
underwritten offering, the underwriters shall be selected by the Holder or
Holders requesting the registration and be reasonably acceptable to the Company.

 

(b)                           There shall be no limit on the number of
registration requests by Holders pursuant to the preceding paragraph.

 

(c)                           The provisions of Section 2(b)(i), (iii), and
(iv) and Section 2(c) shall apply to any request for registration pursuant to
Section 4(a).

 

5.                             Registration Procedures.  In connection with each
registration effected pursuant to Section 2, 3 or 4, the Company shall, except
as provided in Section 2(b) and 4(c):

 

(a)                           Promptly prepare and file with the SEC a
registration statement and such amendments and supplements to such registration
statement and the prospectus used in connection with such registration
statement, or prepare and file such additional registration statements, as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration

 

--------------------------------------------------------------------------------


 

statement in accordance with the intended methods of disposition by the seller
thereof as set forth in the registration statement (and the disposition of all
shares of Registrable Securities as necessary to comply with this Agreement) and
notify each Holder of the filing and effectiveness of such registration
statement and any amendments or supplements thereto.  The Company shall promptly
forward to each participating Holder’s counsel a copy of any correspondence or
other written communications with the SEC or other regulatory authority,
relating to the registration statement or the shares of Registrable Securities.

 

(b)                           After the registration, at a Holder’s request,
furnish to each participating Holder such number of copies of a current
prospectus conforming with the requirements of the Securities Act and any other
documents incident thereto, copies of the registration statement, any amendment
or supplement to such prospectus or registration statement and any documents
incorporated by reference therein and such other documents as such Holder may
from time to time reasonably request in order to facilitate the disposition of
the shares of Registrable Securities registered on behalf of such Holder.

 

(c)                           Use commercially reasonable efforts to register
and qualify the shares of Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of any United States
jurisdictions as the Holders may reasonably request (except in any such
jurisdiction where the registration and qualification of the securities covered
by such registration statement is exempt under the laws and regulations of such
jurisdiction); provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(d)                           Notify the participating Holders immediately of
the happening of any event known to the Company (but not the substance or
details of any such event unless specifically requested by any such Holder) as a
result of which the prospectus (including any supplements thereto or thereof and
any information incorporated or deemed to be incorporated by reference therein)
included in such registration statement, as then in effect, includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and use commercially reasonable 
efforts to promptly update and/or correct such prospectus.  Notwithstanding the
foregoing, if the Company shall furnish to the Holder or Holders whose
Registrable Securities have been so registered a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company it would be detrimental to the Company and its
stockholders to update and/or correct any such prospectus, the Company shall
have the right to defer updating or correcting such prospectus for a period of
not more than 120 days after the notification to the Holders; provided, however,
that the Company may not utilize this right more than once in any 12-month
period.  During any such 120-day or shorter period, the Holders will not deliver
any such prospectus or sell any Registrable Securities in reliance thereon.

 

--------------------------------------------------------------------------------


 

(e)                           Notify each participating Holder immediately of
the issuance by the Commission or any state securities commission or agency of
any stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose.  The Company shall use its
commercially reasonable efforts to prevent the issuance of any stop order and,
if any stop order is issued, to obtain the lifting thereof at the earliest
possible time.

 

(f)                            Permit a single firm of counsel, selected by the
participating Holders, to review the registration statement and all amendments
and supplements thereto within a reasonable period of time prior to each filing,
and shall not file any document in a form to which such counsel reasonably
objects.

 

(g)                           Use commercially reasonable efforts to cause the
shares of Registrable Securities registered by the registration statement to be
listed or quoted on each securities exchange and/or market on which the Common
Stock is then listed and/or quoted and prepare and file any required filings
with the Financial Industry Regulatory Authority or any exchange or market where
the Common Stock is then listed and/or traded.

 

(h)                           If applicable, at a Holder’s request, take all
steps necessary to enable each participating Holder to avail themselves of the
prospectus delivery mechanism set forth in Rule 153 (or successor thereto) under
the Securities Act.

 

6.                             Holder Deemed an Underwriter.  In the event that
a Holder selling Registrable Securities is deemed to be an underwriter,  the
Company shall enter into such customary agreements with such Holder as would
customarily be entered into with an underwriter (excluding provisions for the
purchase and sale of the Common Stock and any discounts or other consideration)
and:

 

(a)                           make such representations and warranties to such
Holder in form, substance and scope as are customarily made by issuers to
underwriters in secondary offerings;

 

(b)                           cause to be delivered, if requested, to such
Holder opinions of independent counsel to the Company, on and dated as of the
effective day of the registration statement, and within 90 days following the
end of each fiscal year thereafter, which counsel and opinions (in form, scope
and substance) shall be reasonably satisfactory to such Holder and their counsel
and covering, without limitation, such matters as the due authorization and
issuance of the securities being registered and compliance with securities laws
by the Company in connection with the authorization, issuance and registration
thereof and other matters that are customarily given to underwriters in
underwritten offerings, addressed to such Holder;

 

--------------------------------------------------------------------------------


 

(c)                           cause to be delivered, immediately prior to the
effectiveness of the registration statement, and at the beginning of each fiscal
year following a year during which the Company’s independent certified public
accountants shall have reviewed any of the Company’s books or records, a
“comfort” letter from the Company’s independent certified public accountants
addressed to such Holder, stating that such accountants are independent public
accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder, and otherwise in customary form and
covering such financial and accounting matters as are customarily covered by
letters of the independent certified public accountants delivered in connection
with secondary offerings; such accountants shall have undertaken in each such
letter to update the same quarterly during each such fiscal year for which such
books or records are being reviewed so that each such letter shall remain
current, correct and complete as of the end of such accountant’s review of the
Company’s quarterly financial statements; and each such letter and update
thereof, if any, shall be reasonably satisfactory to such Holder(s);

 

(d)                           shall include in such agreements customary
indemnification and contribution provisions to and from underwriters; and

 

(e)                           deliver such documents and certificates as may be
reasonably requested by the Holder to evidence compliance with clause (a) above
and with any customary conditions contained in underwriting agreements, if any.

 

7.                             Expenses of Registration.  All Registration
Expenses incurred in connection with any registration, qualification or
compliance with registration pursuant to this Agreement shall be borne by the
Company, and all Selling Expenses shall be borne by the Holder or Holders.

 

8.                             Registration on Form S-3; Other Forms.  In
connection with each registration effected pursuant to this Agreement, the
Company shall use commercially reasonable efforts to qualify for registration on
Form S-3 or any comparable or successor form or forms, or in the event that the
Company is ineligible to use such form, such form as the Company is eligible to
use under the Securities Act.

 

9.                             Registration Period.  In the case of a
registration effected by the Company pursuant to this Agreement, the Company
will use commercially reasonable efforts to keep such registration effective at
all times during the period commencing on the effective date of the registration
statement and continuing thereafter until the all Registrable Securities covered
by such registration have been sold thereunder.

 

10.                           Indemnification.

 

(a)                           The Company Indemnity. The Company will indemnify
each Holder, each of its officers, directors and partners, and each person
controlling each Holder, within the meaning of Section 15 of the Securities Act
and the rules and regulations thereunder with respect to which registration,
qualification or compliance has

 

--------------------------------------------------------------------------------


 

been effected pursuant to this Agreement, and each underwriter, if any, and each
person who controls, within the meaning of Section 15 of the Securities Act and
the rules and regulations thereunder, any underwriter, including any of the
foregoing incurred in any litigation, commenced or threatened, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any violation by the Company of its representations to or
covenants with the Holders under this Agreement or any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document prepared by the Company (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any state securities law or in either case, any
rule or regulation thereunder applicable to the Company and relating to action
or inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors and partners, and each person controlling such Holder, each
such underwriter and each person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action;
provided that the Company will not be liable in any such case to a Holder to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission based upon written information
furnished to the Company by such Holder or the underwriter (if any) therefor and
stated to be specifically for use therein.  The indemnity agreement contained in
this Section 10(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably withheld).

 

(b)                           Holder Indemnity. Each Holder will, severally and
not jointly, if Registrable Securities held by it are included in the securities
as to which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors, officers, partners, and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, each other Holder (if any), and each of their officers, directors
and partners, and each person controlling such other Holder(s), against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any violation by the such Holder of its representations to or
covenants with the Company under this Agreement or any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statement therein not misleading, and will reimburse
the Company and such other Holder(s) and their directors, officers and partners,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,

 

--------------------------------------------------------------------------------


 

damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale or sales of the Registrable Securities which gave rise to
the claim for indemnification.  The indemnity agreement contained in this
Section 10(b) shall not apply to amounts paid in settlement of any such claims,
losses, damages or liabilities if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld).

 

(c)                           Procedure.  Each party entitled to indemnification
under this Section 10 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim in any litigation resulting therefrom; provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense; and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section except to the extent that the Indemnifying Party is materially and
adversely affected by such failure to provide notice.  No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.  Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

11.                           Contribution.

 

(a)                           If the indemnification provided for in Section 10
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying each of such Indemnified Parties, shall contribute to the amount
paid or payable by each such Indemnified Party as a result of such losses,
claims, damages or liabilities as between the Company on the one hand and any
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of such Holder in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any

 

--------------------------------------------------------------------------------


 

other relevant equitable considerations.  The relative fault of the Company on
the one hand and of any Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Holder.

 

(b)                           In no event shall the obligation of any
Indemnifying Party to contribute under this Section 11 exceed the amount that
such Indemnifying Party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 10(a) or
10(b) hereof had been available under the circumstances.

 

(c)                           The Company and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 11 were
determined by pro rata allocation (even if the Holders or the underwriters were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraphs.  The amount paid or payable by an Indemnified
Party as a result of the losses, claims, damages and liabilities referred to in
the immediately preceding paragraphs shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this section, no Holder or
underwriter shall be required to contribute any amount in excess of the amount
by which (i) in the case of any Holder, the net proceeds received by such Holder
from the sale of Registrable Securities which gave rise to the necessity for
contribution or (ii) in the case of an underwriter, the amount by which the
total price at which the Registrable Securities purchased by it and distributed
to the public were offered to the public exceeds, in any such case, the amount
of any damages that such Holder or underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

12.                           Survival.  The indemnity and contribution
agreements contained in Sections 10 and 11 and the representations and
warranties of the Company referred to in Section 6(a) shall remain operative and
in full force and effect regardless of (i) any termination of this Agreement or
the Loan Agreement or any underwriting agreement, (ii) any investigation made by
or on behalf of any Indemnified Party or by or on behalf of the Company, and
(iii) the consummation of the sale or successive resales of the Safeguard
Shares.

 

13.                           Information by Holders.  Each Holder shall 
furnish to the Company such information regarding such Holder and the
distribution and/or sale proposed by such Holder as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in

 

--------------------------------------------------------------------------------


 

this Agreement.  The intended method or methods of disposition and/or sale (Plan
of Distribution) of such securities as so provided by such Holder shall be
included without alteration in the registration statement covering the Safeguard
Shares and shall not be changed without written consent of such Holder, except
that such Holder may not require an intended method of disposition which, in the
reasonable opinion of counsel to the Company, violates applicable securities
law.

 

14.                           Replacement Certificates.  The
certificate(s) representing the Safeguard Shares held by a Holder may be
exchanged by such Holder at any time and from time to time for certificates with
different denominations representing an equal aggregate number of Safeguard
Shares, as reasonably requested by such Holder upon surrendering the same.  No
service charge will be made for such registration or transfer or exchange.

 

15.                           Transfer or Assignment.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns.  The rights granted
to the Safeguard Entities by the Company under this Agreement to cause the
Company to register the Safeguard Shares may be transferred or assigned (in
whole or in part) to up to two (2) transferees or assignees of any Safeguard
Shares, and all other rights granted to the Safeguard Entities by the Company
hereunder may be transferred or assigned to up to two (2) transferees or
assignees of any Safeguard Shares; provided in each case that the Company must
be given written notice by the applicable Safeguard Entity at the time of or
within a reasonable time after said transfer or assignment, stating the name and
address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned; and
provided, further, that the transferee or assignee of such rights agrees in
writing to be bound by the provisions of this Agreement.

 

16.                           Miscellaneous.

 

(a)                           Remedies.  The Company and each Safeguard Entity
acknowledges and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.

 

(b)                           Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing, must be delivered by (i) courier, mail or hand
delivery or (ii) facsimile, and will be deemed to have been delivered upon
receipt. The addresses and facsimile numbers for such communications shall be:

 

--------------------------------------------------------------------------------


 

to the Company:

 

Clarient, Inc.

31 Columbia

Aliso Viejo, California  92656

Facsimile:  (949) 443-3366

Attention:   Chief Financial Officer

 

with a copy to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, California 90071

Facsimile:  (213) 891-8763

Attention:   W. Alex Voxman, Esq.

 

to the Safeguard Entities:

 

Safeguard Delaware, Inc. and Safeguard Scientifics (Delaware), Inc.

1105 N. Market Street

Suite 1300

Wilmington, DE 19801

Facsimile:  (302) 427-4607

Attention:   Chief Financial Officer

 

Safeguard Scientifics, Inc.

435 Devon Park Drive

800 Building

Wayne, Pennsylvania  19087

Facsimile:  (610) 482.9105

Attention:   General Counsel

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date and recipient facsimile
number or (iii) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(c)                                                                                 
Waivers.  No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  The representations and warranties and the agreements and
covenants of the Company and the Safeguard Entities contained herein shall
survive the Closing.

 

--------------------------------------------------------------------------------


 

(d)                                                                                
Counterparts.  This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.

 

(e)                                                                                 
Entire Agreement.  This Agreement, together with the Loan Agreement and the
agreements and documents contemplated hereby and thereby, contains the entire
understanding and agreement of the parties hereto and supersedes any prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, including, without limitation, (i) each of the agreements
listed on Exhibit A-1 hereto (which agreements shall be of no further force and
effect after the date hereof) and (ii) the applicable provisions for the
granting of registration rights contained in the agreements listed on
Exhibit A-2 hereto (which provisions shall be of no further force and effect
after the date hereof), and may not be modified, amended or terminated except by
a written agreement signed by both parties.  Without limiting the generality of
the foregoing, each Safeguard Entity acknowledges and agrees that it waives any
right it may have to receive liquidated damages (or any other damages) and any
other remedies available to it under any of the agreements listed on Exhibit A-1
or A-2 (whether accruing prior to, on or after the date hereof) as a result of
the Company’s failure to date to maintain the effectiveness of registration
statements covering the Registrable Securities thereunder.

 

(f)                                                                                   
Jurisdiction.  THE COMPANY AND EACH SAFEGUARD ENTITY (I) HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT,
COURTS OF THE STATE OF DELAWARE AND OTHER COURTS OF THE UNITED STATES SITTING IN
NEW CASTLE COUNTY, DELAWARE FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (II) HEREBY WAIVES, AND AGREES
NOT TO ASSERT IN ANY SUCH SUIT ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER.  THE COMPANY AND EACH SAFEGUARD ENTITY
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING IN THIS PARAGRAPH
SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

 

--------------------------------------------------------------------------------


 

(g)                                                                                
Governing Law.  THIS AGREEMENT AND THE VALIDITY AND PERFORMANCE OF THE TERMS
HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO
BE PERFORMED ENTIRELY IN SUCH STATE.

 

(h)                                                                                
Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

 

(i)                                                                                    
Titles.  The titles used in this Agreement are used for convenience only and are
not to be considered in construing or interpreting this Agreement.

 

* * * Signature page follows * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

By:

    /s/ James V. Agnello

 

Name:  James V. Agnello

 

Title:  Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

SAFEGUARD ENTITIES:

 

 

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

    /s/ Brian J. Sisko

 

Name: Brian J. Sisko

 

Title: Vice President

 

 

 

 

 

SAFEGUARD SCIENTIFICS, INC.

 

 

 

 

 

By:

    /s/ Brian J. Sisko

 

Name: Brian J. Sisko

 

Title: Senior Vice President and General

 

 

Counsel

 

 

 

 

 

SAFEGUARD SCIENTIFICS
(DELAWARE), INC.

 

 

 

 

 

By:

    /s/ Brian J. Sisko

 

Name: Brian J. Sisko

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

1.

 

Registration Rights Agreement, dated as of June 6, 1996, by and among the
Company and the stockholders parties thereto

 

 

 

2.

 

Registration Rights Agreement, dated as of September 28, 2000, by and among the
Company, Safeguard Delaware, Inc., and incuVest, LLC

 

 

 

3.

 

Registration Rights Agreement dated as of July 10, 2001 by and among the
Company, Safeguard Delaware Inc. and other investors party thereto

 

 

 

4.

 

Registration Rights Agreement, dated as of June 13, 2002, by and between the
Company and Safeguard Delaware Inc.

 

 

 

5.

 

Registration Rights Agreement, dated as of February 26, 2003, by and between the
Company and Safeguard Delaware Inc.

 

 

 

6.

 

Registration Rights Agreement, dated as of February 10, 2004, by and between the
Company and Safeguard Delaware Inc.

 

 

 

7.

 

Registration Rights Agreement, dated March 25, 2004, by and among the Company
and the investors signatory thereto

 

 

 

8.

 

Registration Rights Agreement, dated as of November 8, 2005, by and among the
Company and the investors signatory thereto

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

1.

 

Securities Purchase Agreement, dated as of June 13, 2002, by and among the
Company, Safeguard Delaware Inc. and Safeguard Scientifics, Inc.

 

 

 

2.

 

Securities Purchase Agreement, dated as of September 22, 2006, by and between
the Company and Safeguard Delaware Inc.

 

 

 

3.

 

Senior Subordinated Revolving Credit Agreement, dated as of March 7, 2007 by and
between the Company and Safeguard Delaware Inc.

 

--------------------------------------------------------------------------------